Citation Nr: 1000651	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for macular degeneration 
to include as secondary to the service-connected eye 
disabilities.  

2. Entitlement to a rating higher than 50 percent for 
residual repair of right lower lid entropion and lateral 
tarsal strip of the left eye with bilateral senile ectropion.  

3. Entitlement to a rating higher than 10 percent for 
bilateral chronic blepharitis and conjunctivitis.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1943 to December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in September 2005 and in 
May 2006, of a Department of Veterans Affairs (VA) Regional 
Office (RO).  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of increase for 50 percent for residual repair of 
right lower lid entropion and lateral tarsal strip of the 
left eye with bilateral senile ectropion and a rating higher 
than 10 percent for bilateral chronic blepharitis and 
conjunctivitis are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Macular degeneration was not affirmatively shown to have had 
onset during service; macular degeneration is unrelated to an 
injury, disease, or event of service origin; and macular 
degeneration was not caused by or made worse by the 
service-connected residual repair of right lower lid 
entropion and lateral tarsal strip of the left eye with 
bilateral senile ectropion and the service-connected 
bilateral chronic blepharitis and conjunctivitis.




CONCLUSION OF LAW

Macular degeneration was not incurred in or aggravated by 
service, and macular degeneration is not proximately due to 
or the result of a service connected disease or injury or is 
it aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in April 2005 and in June 2006, 
regarding the claim for service connection for macular 
degeneration to include as secondary due to a service-
connected disability.  The Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection on a 
secondary basis, that is, evidence of a relationship between 
the claimed condition and the service-connected condition.  

The Veteran was informed that he could submit other records 
not in the custody of a Federal agency, such as private 
medical records, or with his authorization VA would obtain 
any non-Federal records on his behalf.  The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the statement of the case, dated in August 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA record and private medical records.  The Veteran 
was afforded VA examinations in 2001, 2004, 2005, 2006 and 
2007.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Facts 

The service treatment records contain no complaint, finding, 
history, or treatment of macular degeneration.  The records 
consistently show 20/20 vision in both eyes, including on the 
separation examination in December 2005.  

After service, the record is replete with treatment of the 
Veteran's service-connected residuals of repair of the right 
lower lid entropion and lateral tarsal strip of the left eye 
with bilateral senile ectropion and the service-connected 
bilateral chronic blepharitis and conjunctivitis.  

After the service, private medical record shown in September 
1957 the Veteran had 20/20 bilateral vision.  The pupils 
reacted to light and accommodation.  

On VA examination in November 1957, bilateral vision was 
20/20.  On VA examination in April 1964, vision in the right 
eye was 20/20 and the maculae were normal.



Private medical records show that in July 1999 the Veteran 
had some granularity to each macula.  

On VA examination in February 2001, the Veteran had 
correctable visual acuity in the right was 20/20 and in the 
left eye, it was 20/25.  Macular degeneration was not 
diagnosed.  

On VA examination in May 2003, the best correctable visual 
acuity in the right eye was 20/60 and in the left eye was 
20/40.  The diagnoses included bilateral age-related macular 
degeneration.  

On VA examination in September 2004, the best correctable 
visual acuity at far in the right eye was 20/70 and in the 
left eye was 20/60.  The best correctable visual acuity at 
near in the right eye was 20/70 and in the left eye was 
20/40.  The VA examiner noted early stage macular 
degeneration.  

In March 2005, the Veteran filed his claim of service 
connection for macular degeneration as a residual of his 
service-connected bilateral chronic blepharitis and 
conjunctivitis.  

On VA examination in June 2005, the diagnoses included 
macular degeneration, which the examiner concluded was not 
caused by chronic blepharoconjunctivitis.  The examiner 
explained that macular degeneration is a condition of the 
posterior pole of the eye and is unrelated to anterior 
segment conditions.  

On VA examination in July 2005, the diagnosis was age- 
related macular degeneration unrelated to any other condition 
since the etiology for macular degeneration is unknown and 
noted that the macular degeneration was a major cause of 
decreased vision in the left eye.  The examiner commented 
that macular degeneration was not caused by either the 
Veteran's eye lid condition or chronic 
blepharoconjunctivitis.  



In statement in July 2007 and during his hearing in August 
2009, the Veteran stated that he was treated for macular 
degeneration during service and had problems with macular 
degeneration since service.  He also argued that his macular 
degeneration was due to his service-connected eye 
disabilities.  

Analysis

On the basis of the service treatment records, macular 
degeneration was not affirmatively shown to have been present 
during service, and service connection under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(a) is not established. 

Although the service treatment records do not document 
macular degeneration, the Veteran is competent to describe 
symptoms of visual disturbance, which he described as the 
onset of flashes of light in 1944.  As the service treatment 
records lack the documentation of the combination of 
manifestations sufficient to identify macular degeneration 
and sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, the records first show macular degeneration in 
2003, and the absence of macular degeneration from 1945 to 
2003, a period of over fifty-seven years, interrupts 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

The absence of macular degeneration constitutes negative 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (Negative evidence is to be considered.).  Here, 
the evidence of continuity fails not because of the lack of 
medical documentation, rather the assertions of continuity 
are not credible and less probative than the negative 
evidence as medical records, covering the period from 1957 to 
2002, contain no complaint, diagnosis, finding, or history of 
macular degeneration.  

The Veteran's silence as to macular degeneration, when 
otherwise affirmatively speaking of his health problems, 
including his medical history, constitutes negative evidence.  
Here, the Veteran's assertions are less credible than the 
contemporaneous service treatment records and the post-
service medical record from 1957 to 2002.  For this reason, 
service connection for macular degeneration based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established. 

As for service connection based on an initial diagnosis of 
macular degeneration after service under 38 C.F.R. 
§ 3.303(d), although the Veteran is competent to describe 
symptoms of visual disturbance, Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (lay testimony is competent as to symptoms 
of an injury or illness, which are within the realm of 
personal knowledge), macular degeneration is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Macular degeneration is not a simple medical condition, such 
as a broken leg, because it is not a condition a lay person 
cannot perceived through the senses.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (Personal knowledge is that which is 
perceived through the use of the senses.).  For this reason, 
the Board determines that macular degeneration is not a 
simple medical condition that a lay person is competent to 
identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements and 
testimony are excluded or not admissible, that is, the 
statements are not to be considered as evidence in support of 
the claim. 

Although the Veteran is competent to report a contemporaneous 
medical diagnosis and the Veteran is competent in describing 
symptoms which support a later diagnosis by a medical 
professional, Jandreau at 1377, there is no medical evidence 
or statements from health-care providers that attribute the 
current diagnosis to an injury, disease, or event during the 
Veteran's service.  

To the extent the Veteran's statements and testimony are 
offered as proof that the current macular degeneration is due 
to an in-service disease or injury as a lay person, the 
Veteran is not qualified, that is not competent, through 
education, training, or experience to offer an opinion on 
whether macular degeneration is derived from an in-service 
disease or injury.  For this reason, the Board rejects the 
Veteran's statements and testimony as favorable evidence on 
the question of either macular degeneration is related to an 
injury or disease or event in service. 

Where as here, there is also a question of medical causation, 
that is, medical evidence of an association or link between 
macular degeneration and service or to a service-connected 
disability, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.  



The competent evidence consists of VA opinions in May 2003 
and in July 2005, whereby the VA examiners concluded that the 
macular degeneration was age related.  The examiners 
explained that macular degeneration is age related and there 
is no other known etiology of macular degeneration.  The 
opinions establish that the Veteran's macular degeneration is 
due to his age and not due to service.  This evidence is 
uncontroverted and weighs against the claim. 

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
one that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable, competent medical evidence to support the claim 
under either 38 C.F.R. § 3.303 (b) (continuity) or (d) (first 
diagnosed after service), the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

On the claim of whether macular degeneration is proximately 
due to or the result of the service-connected residual repair 
of right lower lid entropion and lateral tarsal strip of the 
left eye with bilateral senile ectropion and the service-
connected chronic blepharitis and conjunctivitis, the 
question posed is whether macular degeneration was caused by 
or aggravated by (permanently made worse) the service-
connected eye disabilities.  38 C.F.R. § 3.310(a).  

To the extent the Veteran asserts that there is an 
association between his macular degeneration and the service-
connected eye disabilities, where as here, there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim of secondary service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As for the medical evidence of record addressing medical 
causation, the competent evidence consists of VA opinions in 
June 2005 and in July 2005, whereby the VA examiner concluded 
that the macular degeneration was not caused by either the 
Veteran's eye lid condition or his chronic 
blepharoconjunctivitis.  The examiner explained that the 
macular degeneration is a condition of the posterior pole of 
the eye and is unrelated to anterior segment conditions.  
This evidence is uncontroverted and opposes the claim.  

As the Board may consider only competent medical evidence to 
support its finding as to a question involving medical 
causation, where lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim of secondary service connection for the 
reasons articulated, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for macular degeneration to include as 
secondary to the service-connected eye disabilities is 
denied.


REMAND

In August 2009, a VA physician reported that the Veteran 
needed a skin graft to correct cicatrical extropion of the 
lower eyelids, which was done later in August 2009.  As the 
skin graft suggests a material change in the Veteran's eye 
disabilities since he was last examined by VA in 2007, a 
reexamination is needed under 38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Afford the Veteran a VA eye examination 
to determine: 

a). Visual acuity of the left and right 
eyes;

b). Whether there is partial or complete 
loss of either eyelid; 

c). Whether there is active 
conjunctivitis; and 

d). Whether the Veteran has any 
characteristics of facial disfigurement.  

The eight characteristics are:

A scar 5 or more inches (13 or more 
cm.) in length;

A scar at least one-quarter inch (0.6 
cm.) wide at widest part;

The surface contour of a scar is 
elevated or depressed on palpation;

A scar adherent to underlying tissue;

Hypo-or hyper-pigmented scarring in 
an area exceeding six square inches 
(39 sq. cm.);

Abnormal texture (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.);

Missing underlying soft tissue in an 
area exceeding six square inches (39 
sq. cm.); or 

A scar indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.)

The claims folder should be made available 
to the examiner for review.

2. After the above development is 
completed, adjudicate the claims for 
increase.  If any benefit sought remains 
adverse to the Veteran, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


